Case 5:03-cr-00084-VAP Document 1812 Filed 10/01/19 Page 1 of 1 Page ID #:5183




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                CRIMINAL MINUTES – GENERAL

 Case No.       ED 03-cr-00084-VAP-24                                Date    October 1, 2019
 Title United States of America v. George Williams



 Present: The Honorable          VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


               BEATRICE HERRERA                                          Not Reported
                 Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                    None                                                     None


 Proceedings:       MINUTE ORDER RE: PETITION FOR WRIT OF HABEAS CORPUS (IN
                    CHAMBERS)


        The Court has received pro se Defendant George Williams’s (“Defendant”) “Petition for
Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 or for Any Relief Submitted Pro Se”
(“Petition”), filed on September 3, 2019. The Court finds this matter appropriate for resolution
without oral argument pursuant to Local Rule 7-15.

       The United States shall file a response to the Motion within thirty days of entry of this
Order. The Court will then take the matter under submission.

        IT IS SO ORDERED.




cc: United States Attorney’s Office for assignment.




 Page 1 of 1                        CRIMINAL MINUTES – GENERAL              Initials of Deputy Clerk bh
